Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION

This is a response to the amendment filed on 12/06/21.  The applicant argument regarding Sezginer et al. is not persuasive; therefore, all the rejections based on Sezginer et al. is retained and repeated for the following reasons.

Summary of claims
	
Claims 1-9 and 11-21 are pending.

Claims 1-9 and 11-21 are rejected.	

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sezginer et al. (US Pat. 8279409).

As to claims 1 and 14 the prior art teach a method  comprising: 

obtaining a patterning device pattern from simulation (see fig 1 element 120 of the mask making process simulates the physical mask making process) of an inverse lithographic (see fig 1 element 125) process that predicts the patterning device pattern based on a wafer target layout (see fig 1 col. 4 line 27 to col. 5 lines 40 and background; especially, Sezginer et al. teach obtaining a patterning device pattern from simulation (see fig 1 element 120 of the mask making process simulates the physical mask making process) of an inverse lithographic (see fig 1 element 125) process that predicts the patterning device pattern based on a wafer target layout as fig 1 col. 4 line 40 to col. 5 lines 30 and background); 

receiving, by a hardware processor system, wafer data corresponding to a wafer exposed (see fig 1 element 130) using the patterning device pattern (see fig 1 col. 5 lines 1-62; especially, Sezginer et al. teach receiving, by a hardware processor system, wafer data corresponding to a wafer exposed (see fig 1 element 130) using the patterning device pattern as fig 1 col. 5 lines 10-50); 

and calibrating, by the hardware processor system, a process model of a the patterning process based on the wafer data related to the exposed wafer and the patterning device pattern (see abstract, fig 1-3 col. 6 lines 39 to col. 7 lines 34 and summary; especially, Sezginer et al. teach calibrating, by the hardware processor system, a process model of a the patterning process based on the wafer data related to the exposed wafer and the patterning device pattern as abstract, fig 1-3 col. 6 lines 50 to col. 7 lines 20 and summary).

As to claims 2 and 15 the prior art teach wherein the calibrating the process model is an iterative process, an iteration comprising: 

determining values of model parameters of the process model based on the wafer data and the patterning device pattern (see fig 3-5 col. 7 lines 15 to col. 8 lines 21); 

and adjusting the values of the model parameters until a first cost function of the process model is improved (see fig 2-5 col. 7 lines 35 to col. 8 lines 38).

As to claims 3 and 16, the prior art teach wherein the first cost function is a difference between the wafer data and a predicted pattern obtained from the calibrated process model (see fig 4-6 col. 8 lines 3-65).

As to claim 4 the prior art teaches wherein the difference is measured in terms of a performance parameter of the patterning process, the performance parameter including at least one selected from:  contour of a feature, critical dimension, and/or a process window (see fig 4-6 col. 8 lines 22 to col. 9 line 12). 

As to claims 5 and 17 the prior art teaches wherein the simulation of the inverse lithographic process involves simulation of: 

a mask model configured to predict a mask image from the patterning device pattern (see fig 3-4, fig 6 col. 7 line 59 to col. 8 lines 35); 

an optical model configured to predict an aerial image corresponding to the patterning device pattern (see fig 3-4, fig 6 col. 8 line 10-50); 

a resist model configured to predict a resist image corresponding to the patterning device pattern (see fig 3-4, fig 6 col. 8 line 40 to col. 9 lines 15); 



As to claims 6 and 18 the prior art teaches wherein the simulation of the inverse lithographic process is an iterative process, an iteration comprising comprises: 

obtaining an initial patterning device pattern; determining, via simulation using the process model, a simulated wafer pattern based on the initial patterning device pattern (see fig 3-4, fig 6, 7 col. 8 line 50 to col. 9 lines 30); 

evaluating a second cost function, wherein the second cost function computes a difference between the simulated wafer pattern and the wafer target layout (see fig 3-4, fig 6, 7 col. 9 line 40 to col. 10 lines 15); 

and adjusting the initial patterning device pattern such that the second cost function is reduced (see fig 3-4, fig 6, 7 col. 10 line 10-50).

As to claims 7 and 19 the prior art teaches wherein the wafer data comprises measurements related to a feature printed on the wafer including a critical dimension, a contour of the feature, and/or a process window (see fig 4, fig 6 col. 7 line 59 to col. 8 lines 35).
 
As to claim 8 the prior art teaches wherein the measurements are based on an image of the exposed wafer obtained from an e-beam inspection apparatus and/or an optical inspection apparatus (see fig 4, fig 6 col. 7 line 59 to col. 8 lines 35).

As to claim 9 the prior art teaches wherein the e-beam inspection apparatus is a scanning electron microscope (see fig 4, fig 6-8 col. 8 line 3-40).

As to claim 11 and 20 the prior art teaches wherein the process model is a mask model, an optical model, a resist model, and/or an etch model (see fig 4, fig 6-8 col. 8 lines 35 to col. 9 line 25 and summary).

As to claim 12 and 21 the prior art teaches wherein the process model is a physics based model and/or a machine learning model (see fig 1-4 col 6 line 39 to col. 7 lines 35).

As to claim 13 the prior art teaches wherein the process model is a machine learning model and the machine learning model is a convolutional neural network (see fig 1-4 col. 7 line 20 to col. 8 lines 15 and background).





Remarks

Applicant’s response and remarks filed on 12/06/21 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:


Applicant contends that Sezginer et al. do not describe “obtaining a patterning device pattern from simulation of an inverse lithographic process that predicts the patterning device pattern based on a wafer target layout” probes as claimed, Examiner respectfully disagrees.   The prior art (Sezginer et al. US Pat. 8279409) do teach after a wireless charging device is coupled to a power supply device (see fig 5), the wireless charging device identifying a type of the power supply device (see fig 1, fig 2, fig 5 paragraph 0021-0031; especially, Sezginer et al. teach obtaining a patterning device pattern from simulation (see fig 1 element 120 of the mask making process simulates the physical mask making process) of an inverse lithographic (see fig 1 element 125) process that predicts the patterning device pattern based on a wafer target layout (see fig 1 col. 4 line 27 to col. 5 lines 40 and background; especially, Sezginer et al. teach obtaining a patterning device pattern from simulation (see fig 1 element 120 of the mask making process simulates the physical mask making process) of an inverse lithographic (see fig 1 element 125) process that predicts the patterning device pattern based on a wafer target layout as fig 1 col. 4 line 40 to col. 5 lines 30 and background).

Applicant contends that Sezginer et al. do not describe “receiving, by a hardware processor system, wafer data corresponding to a wafer exposed using the patterning device pattern” probes as claimed, Examiner respectfully disagrees.   The prior art (Sezginer et al. US Pat. 8279409) do teach receiving, by a hardware processor system, wafer data corresponding to a wafer exposed (see fig 1 element 130) using the patterning device pattern (see fig 1 col. 5 lines 1-62; especially, Sezginer et al. teach receiving, by a hardware processor system, wafer data corresponding to a wafer exposed (see fig 1 element 130) using the patterning device pattern as fig 1 col. 5 lines 10-50).

Applicant contends that Sezginer et al. do not describe “calibrating, by the hardware processor system, a process model of a the patterning process based on the wafer data related to the exposed wafer and the patterning device pattern” probes as claimed, Examiner respectfully disagrees.   The prior art (Sezginer et al. US Pat. 8279409) do teach calibrating, by the hardware processor system, a process model of a the patterning process based on the wafer data related to the exposed wafer and the patterning device pattern (see abstract, fig 1-3 col. 6 lines 39 to col. 7 lines 34 and summary; especially, Sezginer et al. teach calibrating, by the hardware processor system, a process model of a the patterning process based on the wafer data related to the exposed wafer and the patterning device pattern as abstract, fig 1-3 col. 6 lines 50 to col. 7 lines 20 and summary).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BINH C TAT/Primary Examiner, Art Unit 2851